DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 06/11/2019. Claims 1-9 have been cancelled. Claims 10-17 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 06/11/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: an occupant detection unit that detects an arrangement, a seat arrangement control unit, in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12-14, 16 and 17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabuchi et al. (US 20090160229 A1, hereinafter “Mabuchi”).
Regarding claims 10, 16 and 17, Mabuchi (Figs. 1-5) discloses a vehicle control system comprising: seats provided in a vehicle (see paragraph [0093] “… an automobile that includes an automobile seat apparatus 10 which is a vehicle seat apparatus …”); an occupant detection unit that detects an arrangement or a state of occupants in a vehicle cabin of the vehicle (see paragraph [0094] ; and 
a seat arrangement control unit that performs seat arrangement control of changing at least one of a posture, a position, and a direction of the seats according to the arrangement or the state of the occupants detected by the occupant detection unit (see paragraphs [0094], [0095] “the second-row driver-side seat 14 is in one of a frontward-oriented position in which the second-row driver-side seat 14 is oriented toward the front of the automobile as shown in FIG. 1,…”) and at least ¶ [0101] “the ECU 26 controls the motor drive units 30 and 34 based on an occupant condition detection signal from the above-described occupant condition detection sensor 24 and a passenger compartment outside condition detection signal from the passenger compartment outside condition detection sensor 25”),
wherein the occupant detection unit determines that at least one of a plurality of occupants requires a private space when a plurality of occupants are riding in a carpool (see paragraph [0130] “… the occupant who feels sleepy is provided with a personal space, that is, an environment in which this occupant can take a nice sleep”). 

Regarding claim 12, Mabuchi (Figs. 1-5) discloses wherein the seat arrangement control unit performs the seat arrangement control so that the bodies of at least two of a plurality of occupants face each other when a state in which a plurality of occupants are talking to each other is detected by the occupant detection unit (see paragraphs [0094], [0095] “the second-row driver-side seat 14 is in one of a frontward-oriented position in which the second-row driver-side seat 14 is oriented toward the front of the automobile as shown in FIG. 1,…”) and at least ¶ [0101] “the ECU 26 controls the motor drive units 30 and 34 based on an occupant condition detection signal from the above-described occupant condition detection sensor 24 and a passenger compartment outside condition detection signal from the passenger compartment outside condition detection sensor 25”).

Regarding claim 13, Mabuchi (Figs. 1-5) discloses wherein the occupant detection unit can detect a degree of exposure of an occupant to direct sunlight, and the seat arrangement control unit performs the seat arrangement control so as to avoid direct sunlight exposure of the occupant when a state in which the occupant is exposed to a predetermined amount or more of direct sunlight is detected by the occupant detection unit (see paragraphs [0094], [0095] “the second-row driver-side seat 14 is in one of a frontward-oriented position in which the second-row driver-side seat 14 is oriented toward the front of the automobile as shown in FIG. 1,…”) and at least ¶ [0101] “the ECU 26 controls the motor drive units 30 and 34 based on an occupant condition detection signal from the above-described occupant condition detection sensor 24 and a passenger compartment outside condition detection signal from the passenger compartment outside condition detection sensor 25”).

Regarding claim 14, Mabuchi (Figs. 1-5) discloses wherein the seat arrangement control unit performs the seat arrangement control so that bodies of at least two of a plurality of occupants do not face each other when the occupant detection unit determines that a plurality of occupants require a private space (see paragraph [0130] “… the occupant who feels sleepy is provided with a personal space, that is, an environment in which this occupant can take a nice sleep”). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. (US 20090160229 A1, hereinafter “Mabuchi”) as applied to claim 10 above, in view of EBINA et al. (US 20160159251 A1, hereinafter “EBINA”).
Regarding claim 11, Mabuchi discloses the claimed invention substantially as explained above, but the combination does not explicitly teach an automated driving controller that executes automated driving of automatically controlling at least one of acceleration/deceleration and steering of the vehicle, wherein the seat arrangement control unit performs the seat arrangement control when automated driving is executed by the automated driving controller. However, EBINA teaches an automated driving controller that executes automated driving of automatically controlling at least one of acceleration/deceleration and steering of the vehicle, wherein the seat arrangement control unit performs the seat arrangement control when automated driving is executed by the automated driving controller (see paragraph [0041] “the driving posture controller 113 is configured to adjust steering positions (a steering front-rear position Ph.sub.ST, a steering top-bottom position Pv.sub.ST, and a steering angle .theta..sub.ST) by driving and controlling the slide motor 23 and the steering actuator 25”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mabuchi to include an automated driving controller that executes automated driving of automatically controlling at least one of acceleration/deceleration and steering of the vehicle, as taught by EBINA in order to control the reclining angle adjustment unit so that the reclining angle in automatic driving mode becomes large than the reclining angle in manual operation mode. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. (US 20090160229 A1, hereinafter “Mabuchi”) as applied to claim 10 above, in view of MABUCHI et al. (US 20090164073 A1, hereinafter “MABUCHI”).
Regarding claim 15, Mabuchi discloses the claimed invention substantially as explained above, but the combination does not explicitly teach an imaging unit that captures a vehicle exterior scene, wherein the seat arrangement control unit performs the seat arrangement control so that bodies of occupants face a landmark when the landmark is included in the vehicle exterior scene captured by the imaging unit. However, MABUCHI teaches an imaging unit that captures a vehicle exterior scene, wherein the seat arrangement control unit performs the seat arrangement control so that bodies of occupants face a landmark when the landmark is included in the vehicle exterior scene captured by the imaging unit  (see paragraph [0041] “Next, when the occupant selects a visual target which the occupant wants to see from among fine views such as mountains, coast lines and lakes, and artifacts such as buildings that are present on the route”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Mabuchi to include wherein the seat arrangement control unit performs the seat arrangement control so that bodies of  as taught by MABUCHI in order to provide the comfort of the passengers in the vehicle is improved by controlling the orientation of the vehicle seat.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            

/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663